On consideration of the "Petition for Habeas Corpus” filed in the above-entitled action, it appearing that petitioner was placed in confinement pending trial upon charges alleging, inter alia, willful destruction of military property of the United States, to wit, damage to the reduction gears aboard the USS Ranger, in violation of Article 108, Uniform Code of Military Justice, 10 USC §908, and it further appearing that the order directing such confinement may not be described as an abuse of discretion, it is, by the Court, this 6th day of November 1972,
ORDERED that said Petition be, and the same hereby is, dismissed. Horner v. Resor, 19 USCMA 285, 41 CMR 285 (1970); Hallinan v. Lamont, 18 USCMA 652 (1968).
Judge Darden would dismiss the Petition because in his view the relief it seeks would not be in aid of this Court’s jurisdiction.